Citation Nr: 1749426	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-10 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left cubital tunnel syndrome (minor) prior to and from January 28, 2011, and on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 and from December 1995 to August 1996, with additional service in the National Guard. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal was previously remanded for additional development in April 2011, September 2014, and February 2016.

In a February 2017 decision, the Board granted entitlement to a rating of 20 percent for left cubital tunnel syndrome prior to January 28, 2011, denied entitlement to a rating in excess of 20 percent from January 28, 2011, and found that referral for consideration of an extraschedular rating was not warranted, and that entitlement to a TDIU had not been raised.  The Veteran subsequently appealed the Board's findings with regard to a schedular rating in excess of 20 percent of his left cubital tunnel syndrome both prior to and from January 28, 2011, to include on an extraschedular basis, and whether entitlement to a TDIU had been raised.  Appellate attorneys from VA's General Counsel Office agreed to the terms of a Joint Motion for Remand (JMR) with the Veteran's counsel in September 2017, and the Court issued an order granting this JMR in September 2017.  Accordingly, the aforementioned matters have been returned to the Board for further adjudication.

In January 2011 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Addressing first the matter of entitlement to a rating in excess of 20 percent for left cubital tunnel syndrome both prior to and from January 28, 2011, the September 2017 JMR observed that service connection and a noncompensable evaluation had also been established for left carpal tunnel syndrome and that the Board in its now-vacated decision failed to provide adequate reasons or bases explaining which neurological symptoms of the hand and arm were considered.  The JMR instructed the Board to clarify which symptoms are to be considered in assessing the appropriate rating for left cubital tunnel syndrome.  

The Board notes that in its February 2017 rating decision, it determined that it was not possible to distinguish between neurological manifestations of his left carpal tunnel syndrome and neurological manifestations of his left cubital tunnel syndrome, and specifically stated that in evaluating the Veteran's service-connected left cubital tunnel syndrome on appeal, it would consider the totality of the Veteran's neurological symptoms including pain, numbness, and tingling in that extremity, without violating the prohibition of compensating him for the same symptoms twice (otherwise known as "pyramiding").  See 38 C.F.R. § 4.14 (2017). However, to ensure appropriate implementation of the terms of the September 2017 JMR, remand of this claim is required for clarification of the specific neurological symptoms attributable to the Veteran's left cubital tunnel syndrome versus his service-connected left carpal tunnel syndrome.  

Addressing the matter of entitlement to a TDIU, the JMR found that while the Veteran might never have explicitly stated to VA that his part-time work as a janitor and at a church was not substantially gainful, the Board erred in concluding that the absence of such a statement indicates that the Veteran's work was substantially gainful.  The Board notes that a TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a) (2017).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The RO, not the Board has the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board notes that the Veteran does not presently meet the minimum schedular requirements for entitlement to a schedular TDIU during any portion of the appeal period.  However, there is some evidence that the Veteran's left cubital tunnel syndrome and other service-connected left upper extremity disabilities (left tennis elbow, left carpal tunnel syndrome, and limitation of flexion of the left forearm associated with left tennis elbow) may impact his employment status, as the Veteran described employment experience working with his hands and a period of part-time employment during his January 2011 Board hearing.  However, currently there is insufficient evidence in the claims file as to the Veteran's current employment status and thus, insufficient evidence to determine whether referral for extraschedular consideration is warranted.  As such, on remand the RO should procure a Form 21-8940 application for a TDIU, and complete additional development as appropriate to verify the Veteran's employment history, work schedule, and income.  Then, only after any pending claims have been adjudicated and undertaking any additional development, the AOJ should adjudicate the matter of entitlement to a TDIU, and if appropriate and if the Veteran does not meet the schedular criteria for any portion of the appeal period, refer the Veteran's claim to the Director of the Compensation Service for extraschedular consideration.  

Finally, the Board notes the JMR also found that the Board's explanation for failing to refer the Veteran's increased rating claim for extraschedular consideration was insufficient.  Specifically, in considering referral regarding the rating assigned the left cubital tunnel syndrome alone, the Board did not adequately explain how the Veteran's symptoms, most specifically his sleep disturbances, were contemplated by the rating schedule.  The JMR found further that the Board failed to apply the correct standard of whether the collective impact of the Veteran's left arm conditions caused a greater disability than his disabilities when assessed alone pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Board finds further that matter of entitlement to an extraschedular rating for left cubital tunnel syndrome is inextricably intertwined with the issue of entitlement to a TDIU. Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991); see also Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (finding that it was "premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability").  

Additionally, as these claims are being remanded and VA treatment records are already of record, on remand any outstanding VA treatment records relevant to the Veteran's cubital tunnel syndrome should be procured.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to his diagnosed left cubital tunnel syndrome and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Send the Veteran a Form 21-8940 application for a TDIU.  If the application is completed and returned, verify the nature of the Veteran's employment history, work schedule, and income consistent with the procedures outlined in the M-21 VA Adjudication Procedure Manual ("VBA Manual").

3.  Schedule the Veteran for a VA neurological examination to determine the current degree of severity of his service-connected left cubital tunnel syndrome.  The claims file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology should be reported in detail. Any indicated diagnostic tests and studies should be accomplished. 

Pursuant to the JMR referenced herein, the examiner must specifically identify all neurological symptomatology associated with the Veteran's service-connected cubital tunnel syndrome, and to the extent possible, distinguish all neurological symptomatology associated with that disability from the neurological symptomatology associated with the Veteran's service-connected left carpal tunnel syndrome.  

The examiner should indicate the nature and degree of severity of impairment of the affected nerve(s) associated with the left cubital tunnel syndrome.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe.  The examiner should also address any functional impairment caused by the neurological abnormalities.

A fully reasoned opinion should be given for all conclusions expressed.

4. Then, after the above development has been completed and after undertaking any necessary additional development to include any further examination of the Veteran's service-connected disabilities if deemed necessary, and adjudication of any outstanding service connection and/or increased rating claims filed in January 2017, readjudicate the issues on appeal to include whether referral to the Director of Compensation and Pension for assignment of an extraschedular rating is warranted.  In this regard, if it is determined that the Veteran does not meet the schedular criteria for a TDIU for any portion of the appeal period and if appropriate, refer the claim to the VA Director of Compensation and Pension Service for consideration of an extraschedular TDIU rating for the relevant portion of the appeal period.  As to the claim for an increased rating in excess of 20 percent for left cubital tunnel syndrome, any referral to the Director of Compensation and Pension Service for extraschedular consideration should include consideration of the collective impact of all of the Veteran's left upper extremity service-connected disabilities (left cubital tunnel syndrome, left tennis elbow, left carpal tunnel syndrome, and limitation of flexion of the left forearm associated with left tennis elbow) to determine whether a combined extraschedular rating is warranted under 38 C.F.R. Â§ 3.321 (b) in light of the decision of the United States Court of Appeals for the Federal Circuit in Johnson, supra.  

5. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




